significant index no dollar_figure department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov se tp rat a in re taxpayer plan or pension fund union special contributions date dear this is in response to the request dated date for rulings regarding the effect of special contributions on the plan’s qualified status and the deductibility of special contributions to the plan facts the plan is a multiemployer defined benefit pension_plan that is qualified under sec_401 of the code a participant’s accrued_benefit under the plan is based on a schedule of benefits that takes into account an employer's hourly contribution rate on date the taxpayer by resolution authorized certain amendments to the plan the proposed amendments’ to take effect upon certain determinations from the irs the pension_benefit_guaranty_corporation pbgc and the department of labor dol in pertinent part the proposed amendments provide for special contributions to the plan subject_to collective bargaining that shall become assets of the plan in the same manner as any other employer payments and shall thereupon be held by the trustees in the trust fund for the exclusive purposes of providing benefits to participants and beneficiaries of the plan and defraying the reasonable expenses of administering the plan special contributions shall not be segregated earmarked or set_aside for any more limited purpose special contributions would not affect participants’ accrued_benefits but would be accounted for separately on a notional basis for the purpose of adjusting an employer's otherwise determined withdrawal_liability employer’s otherwise determined withdrawal_liability would be decreased by a credit balance in the employer's special contribution account as described below or increased by a debit balance in such account in particular an under the proposed amendments special contribution accounts would be established on a notional basis which would be credited each year with an employer's special contributions and credited with actual earnings or debited with actual losses during the plan_year as reasonably determined by the trustees which may be based on the actual earnings or losses of the plan as a whole employers who did not agree to make special contributions would be designated as non-consenting employers special contribution accounts would also be established for these employers and would be debited each year by proportionate among all non-consenting employers fractions of the total amount of special contributions contributed for the plan_year in accordance with the foregoing you have requested the following rulings that the plan will not lose its tax-qualified status under sec_401 of the code and the trust associated with the plan will not lose its tax-exempt status under sec_501 of the code merely because of the payment of the special contributions or because of the plan amendments authorizing such contributions that assuming the requirements for deductibility under sec_404 of the code are otherwise satisfied employers’ contributions to the pension fund will not fail to be fully deductible under sec_404 at the time such contributions are forwarded to the pension fund merely because such contributions are in the form of special contributions law sec_401 of the internal_revenue_code the code provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under that section if it is impossible at any time prior to the satisfaction of all liabilities with respect to beneficiaries under the trust for any part of the corpus or income to be within the taxable_year or thereafter used for or diverted to purposes other than the exclusive benefit of his employees or their beneficiaries sec_404 provides in the flush language that in determining the amount deductible in such year under the foregoing limitations the funding method and the actuarial assumptions used shall be those used for such year under sec_412 and the maximum amount deductible for such year shall be an amount equal to the full funding limitation for such year determined under sec_412 sec_412 of the code provides that any amount received by a multiemployer_plan in payment of all or a part of an employer's withdrawal_liability under part of subtitle e of title iv of erisa shall be considered an amount contributed by the employer to or under the plan sec_1_412_c_1_-1 of the regulations provides that the funding method of a plan includes not only the overall funding method used by the plan but each specific method of computation used in applying the overall method sec_1 i -1 b of the regulations provides that a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries furthermore that section provides that more than one plan will exist if a portion of the plan assets is not available to pay some of the benefits this will be so even if each plan has the same benefit structure or plan document or if all or part of the assets are invested with separate_accounting with respect to each plan analysis in the instant case the taxpayer proposes to amend the plan to permit the acceptance of contributions to be accounted for separately on a notional basis ie special contributions to be accounted for in special contribution accounts employers who make special contributions will have a smaller amount of potential withdrawal_liability than they would otherwise have employers who do not make such contributions will have a greater amount of potential withdrawal_liability than they would otherwise have however all of the assets arising from special contributions will be available to pay benefits to all of the employees who are covered by the plan and their beneficiaries because the assets of the special contribution accounts are available to pay benefits under the plan the existence of such accounts does not affect the status of the plan as a single_plan thus the existence of the special contribution accounts does not affect the tax-qualified status of the plan or the tax-exempt status of its associated trust sec_412 of the code provides that any amount received by a multiemployer_plan in payment of all or a part of an employer's withdrawal_liability shall be considered an amount contributed by the employer to or under the plan effect on withdrawal_liability payments at some future time such contributions are not payments received by a multiemployer_plan in payment of an employer's withdrawal_liability accordingly under sec_412 special contributions will be treated no differently than other contributions to the plan in the instant case although special contributions may have an a sec_404 of the code provides that in determining the amount deductible in a year the funding method and the actuarial assumptions used shall be those used for such year under sec_412 sec_1_412_c_1_-1 of the regulations provides that the funding method of a plan includes each specific method of computation used in applying the overall method accordingly because under sec_412 special contributions will be treated no differently than other contributions to the plan special contributions will similarly be treated no differently than other contributions to the plan under sec_404 therefore assuming the requirements for deductibility are otherwise met employers’ contributions forwarded to the pension fund in the form of special contributions will not fail to be deductible under sec_404 of the code merely because such contributions are in the form of special contributions conclusions the plan will not lose its tax-qualified status under sec_401 of the code and the trust associated with the plan will not lose its tax-exempt status under sec_501 of the code merely because of the payment of the special contributions or because of the plan amendments authorizing such contributions assuming that the requirements for deductibility under sec_404 of the code are otherwise met employers’ contributions to the pension fund will not fail to be fully deductible under sec_404 at the time such contributions are forwarded to the pension fund merely because such contributions are in the form of special contributions this ruling is directed only to the taxpayer that requested it this ruling does not opine on section of erisa or any other provision of erisa sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely fr tl lathe zp james e holland jr manager employee_plans technical
